     Case: 1:19-cv-07164 Document #: 18 Filed: 12/30/19 Page 1 of 4 PageID #:170


                             UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION


BRADLEY ACALEY, individually and on )
behalf of all others similarly situated, )
                                         )                  Case No. 19 cv 7164
                Plaintiff,               )
                                         )                  Honorable Matthew F. Kennelly
v.                                       )
                                         )                  Honorable Sidney I. Schenkier
VIMEO, INC.,                             )                  Magistrate Judge
                                         )
                Defendant.               )


              DEFENDANT’S MOTION TO ADJOURN RULE 26(a)(1) INITIAL
                           DISCLOSURE DEADLINE

         Defendant Vimeo, Inc. (“Vimeo”), by and through its attorneys, respectfully requests that this

Court adjourn the deadline for the parties to submit their Rule 26(a)(1) initial disclosures until after the

Court rules on Vimeo’s Motion to Compel Arbitration and Stay Proceedings. In the alternative, Vimeo

requests a 30-day extension of this deadline. In support thereof, Vimeo states as follows:

         1.      The Court should adjourn the deadline for the parties’ Rule 26(a)(1) initial disclosures

pending a decision on Vimeo’s Motion to Compel Arbitration because initial disclosures will be

unnecessary if the Court grants the motion. Such an order would not delay these proceedings or prejudice

either party and could avoid unnecessary expense because both parties will avoid unnecessary initial

disclosures if the case is ordered to arbitration.
     Case: 1:19-cv-07164 Document #: 18 Filed: 12/30/19 Page 2 of 4 PageID #:170



         2.      This case was removed from Illinois state court on October 31, 2019. Vimeo filed its

Motion to Compel arbitration on December 20, 2019. No discovery has yet taken place. The parties’

initial disclosures under Rule 26(a)(1) are currently due on January 6, 2020. See Fed. R. Civ. P.

26(a)(1)(C) (providing that a party “must make the initial disclosures at or within 14 days after the parties’

Rule 26(f) conference unless a different time is set by stipulation or court order or unless a party objects”).

No prior request to extend this deadline has previously been made.

         3.      Relief from the obligations imposed by Rule 26(a)(1) pending the Court’s resolution of

Vimeo’s Motion to Compel Arbitration would promote efficiency of these proceedings and would not

prejudice either party. See, e.g., Passmore v. SSC Kerrville Hilltop Vill. Operating Co., 2018 WL

6050602, at *2 (W.D. Tex. Nov. 19, 2018) (staying all discovery pending ruling on defendants’ motion to

compel arbitration); Bailey v. AffmityLifeStyles.com, Inc., 2017 WL 10378319, at *3 (D. Nev. June 28,

2017) (staying discovery pending ruling on motion to compel arbitration given “the importance of

resolving the question of arbitration while preserving its key advantages—speed and economy”); Judson

v. OneBeacon Am. Ins. Co., 2011 WL 1557889, at *1 (S.D. Ga. Apr. 25, 2011) (staying discovery where

“upon brief review, defendant’s motion to compel arbitration does not appear to be meritless on its face”);

Ross v. Bank of Am., N.A. (USA), 2006 WL 36909, at *1 (S.D.N.Y. Jan. 6, 2006) (“In view of the

threshold issues concerning arbitration, this Court concludes that a stay of discovery is appropriate.”).

Indeed, this Court recently stayed the parties’ initial disclosure obligations while a motion to compel

arbitration was pending in another putative class action. Gorny v. Wayfair, Inc., No. 1:18-cv-8259 (N.D.

Ill. Mar. 5, 2019).

         4.      In the alternative, Vimeo respectfully requests a 30-day extension of the initial disclosure

deadline.
     Case: 1:19-cv-07164 Document #: 18 Filed: 12/30/19 Page 3 of 4 PageID #:170




        5.       The parties, through their attorneys, have conferred regarding the request set forth herein.

Plaintiff’s counsel objects to Vimeo’s request to adjourn the deadline for the parties’ Rule 26(a)(1) initial

disclosures until after the Motion to Compel Arbitration is resolved.

        WHEREFORE, for the foregoing reasons, Vimeo respectfully requests that this Court adjourn the

deadline for the parties to make their Rule 26(a)(1) initial disclosures pending resolution of Vimeo’s

Motion to Compel Arbitration or, in the alternative, extend such deadline by 30 days.

Dated: December 30, 2019
                                                   Respectfully submitted,

                                                   VIMEO, INC.

                                                   By: /s/ Joel Griswold

                                                   Joel Griswold
                                                   (jcgriswold@bakerlaw.com)
                                                   rbouey@bakerlaw.com
                                                   BAKER & HOSTETLER LLP
                                                   200 South Orange Avenue, Suite 2300
                                                   Orlando, Florida 32801
                                                   Telephone: (407) 649-4000

                                                   Bonnie Keane DelGobbo
                                                   (bdelgobbo@bakerlaw.com)
                                                   kkrchmery@bakerlaw.com
                                                   BAKER & HOSTETLER LLP
                                                   One North Wacker Drive, Suite 4500
                                                   Chicago, Illinois 60606-2841
                                                   Telephone: (312) 416-6200


                                                   Counsel for Defendant
     Case: 1:19-cv-07164 Document #: 18 Filed: 12/30/19 Page 4 of 4 PageID #:170



                                CERTIFICATE OF SERVICE

       I hereby certify that on December 30, 2019 the foregoing was electronically filed with the

Clerk of Court using the CM/ECF system, which will send notification of such filing to all counsel

of record.

                                                   /s/ Joel Griswold
                                                   Joel Griswold
